                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


DAWN V. QUASHIE,                                )
               Plaintiff,                       )
                                                )
v.                                              )     JUDGMENT
                                                )
                                                )     No. 5:19-CV-49-FL
DEPARTMENT OF VETERAN AFFAIRS )
DURHAM VA MEDICAL CENTER,                       )
DURHAM, and KENNETH C.                          )
GOLDBERG individually and in his                )
official capacity as the Chief of Staff for the )
Durham VA Healthcare System                     )
                         Defendants.            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
review of plaintiff’s status regarding service on Defendant Kuhn.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 2, 2019, that this case is dismissed WITHOUT PREJUDICE for failure to obtain service
of the complaint upon defendants.

This Judgment Filed and Entered on August 2, 2019, and Copies To:
Conrad A. Airall (via CM/ECF Notice of Electronic Filing)

August 2, 2019                         PETER A. MOORE, JR., CLERK

                                          /s/ Sandra K. Collins
                                        (By) Sandra K. Collins, Deputy Clerk
